Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandercock et al (US 20150316023).
With regards to claim 1, Sandercock discloses a method of making a wind turbine blade (Abstract), comprising:
Providing a first and second half shells of the blade, each held shell extending in a spanwise direction between a root end and a tip end and extending in a chordwise direction between a leading edge and a trailing edge (Figure 2 items 202 and 206)
Providing a longitudinal-extending shear web comprising a web panel disposed between first and second mounting flanges (Figure 2 item 205)
Providing adhesive between the first mounting flange of the shear web and the inner surface of the first half shell (paragraph 71)
Providing adhesive between the second mounting flange of the shear web and inner surface of the second half shell (paragraph 71)
Joining the parts together in a one-stage join up process comprising arranging the second half shell on top of the first half shell and joining the half shells together while simultaneously bonding the shear web to the first and second half shells (paragraphs 5, 6 and 70 – 72)
Where the method further comprises supporting the shear web relative to the first half shell during the one-stage join up process by means of a plurality of stabilizers attached to the shear web, where each stabilizer extends from the shear web and has a foot arranged in contact with the inner surface of the half shell at allocation spaced in the chordwise direction from the shear web (paragraphs 70 – 72).
With regards to claim 2, the teachings of Sandercock are presented above. Additionally Sandercock teaches that the method further comprises the feet of the stabilizers under the weight of the second half shell ac ting on the shear web during the one-stage join up process (paragraphs 70 – 72).
With regards to claim 3, the teachings of Sandercock are presented above. Additionally Sandercock teaches that the method further comprising setting or adjusting a position of the feet of the stabilizers so that the shear web is supported in a substantially vertical orientation (paragraphs 70 – 72).
With regards to claim 4, the teachings of Sandercock are presented above. Additionally Sandercock teaches that the method further comprises removing the stabilizers so that the shear web is supported in a substantially vertical orientation (Figure 3 item 305).
With regards to claim 5, the teachings of Sandercock are presented above. Additionally Sandercock teaches that the stabilizers are only attached to an inboard portion of the shear 
With regards to claim 6, the teachings of Sandercock are presented above. Additionally Sandercock teaches that the method further comprises supporting the shear web during the join-up process by means of a plurality of further stabilizers attached to an outboard portion of the shear web, where the outboard portion is not accessible inside the blade following the join-up process, and where the further stabilizers are not removed following the join-up process (Figure 10a item 1012, paragraphs 70 and 71).
With regards to claim 7, the teachings of Sandercock are presented above. Additionally Sandercock teaches that the method comprises bonding a plurality of tabs between the first mounting flange and the inner surface of the first half shell prior to the join-up process (Figure 10a item 1013).
With regards to claim 8, the teachings of Sandercock are presented above. Additionally Sandercock teaches that the method further comprises supporting the shear web by means of temporary stabilizers while bonding the plurality of tabs and removing the temporary stabilizers from the shear web prior to the join-up process (Figure 3 item 305, Figure 10a item 1013, paragraphs 70 – 72).
With regards to claim 9, the teachings of Sandercock are presented above. Additionally Sandercock teaches that the first and second half shells are arranged in a longitudinally-extending mold cavity during the join-up process and the stabilizers do not extend outside longitudinal edges of the mold cavity (paragraphs 70 – 72).
With regards to claim 10, the teachings of Sandercock are presented above. Additionally Sandercock teaches that the method further comprises attaching a plurality of web foot locators to the inner surface of the first and/or second half shell, the web foot locators being configured to receive a mounting flange of the shear web (Figure 10a item 1013).
With regards to claim 11, the teachings of Sandercock are presented above. Additionally Sandercock discloses that the web foot locators are configured to form an interlock with the mounting flange (as seen in Figures 10a and 10b).
With regards to claim 12, the teachings of Sandercock are presented above. Additionally Sandercock discloses that the method further comprises providing a plurality of bond spacers between the first mounting flange and the inner surface of the first half shell and/or between the second mounting flange and the inner surface of the second half shell, and compressing the bond spacers during the join-up process such that they undergo plastic deformation (Figure 3 item 302, paragraphs 70 – 72).
With regards to claim 13, the teachings of Sandercock are presented above. Additionally Sandercock teaches that the method further comprises attaching a plurality of flange extenders to the first and/or second mounting flange of the shear web, the flange extenders being configured to locate the shear web in a respective plurality of web foot locators attached to the inner surface of the first and/or second half shells (Figure 10a item 1012).
With regards to claim 14, Sandercock teaches a wind turbine blade (Abstract) comprising:
First and second half shells joined together and defining an internal cavity between mutually opposed inner surface of the first and second half shells (Figure 2 items 202 and 206)
A longitudinally-extending shear web arranged in the internal cavity, the shear web having a web panel disposed between first and second mounting flanges, the first mounting flange being bonded to the inner surface of the first half shell and the second mounting flange being bonded to the inner surface of the second half shell (Figure 2 item 205, paragraph 71)
A plurality of stabilizers attached to the shear web, where each stabilizer extends from the shear web and has a foot arranged in contact with the inner surface of the half shell at a location spaced in the chordwise direction from the shear web (paragraphs 70 – 72)
With regards to claim 15, the teachings of Sandercock are presented above. Additionally Sandercock teaches that the stabilizers are permanently attached to an outboard portion of the shear web that is inaccessible within the internal cavity of the blade (Figure 10a item 1012).
With regards to claim 16, the teachings of Sandercock are presented above. Additionally Sandercock teaches that the blade further comprises a plurality of removable stabilizers attached to an inboard portion of the shear web that is accessible within the internal cavity of the blade (Figure 3 item 305).
With regards to claim 17, the teachings of Sandercock are presented above. Additionally Sandercock teaches that the blade further comprises a plurality of tabs bonded between the first mounting flange and the inner surface of the first half shell (Figure 10a item 1013).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746